—In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Westchester County (Barone, J.), entered December 10, 1998, which, inter alia, denied their motion to change the venue of the action from Bronx County to Westchester County.
Ordered that the order is affirmed, with costs.
*386The Supreme Court properly denied the defendants’ motion to change venue from Bronx County to Westchester County. CPLR 504 (1) “exists for the benefit of a county or other governmental entity named as a defendant and not for the benefit of an individual litigant” (Swainson v Clee, 261 AD2d 301). Because Westchester County is not a party to the instant action, CPLR 504 (1) does not apply here (Swainson v Clee, supra).
The defendants also failed to make the necessary detailed evidentiary showing sufficient to warrant a change of venue based on the convenience of witnesses pursuant to CPLR 510 (3) (see, O’Brien v Vassar Bros. Hosp., 207 AD2d 169, 170; Rampe v Giuliani, 227 AD2d 605). O’Brien, J. P., Sullivan, Goldstein and Feuerstein, JJ., concur.